USCA11 Case: 20-12781        Date Filed: 01/04/2022    Page: 1 of 2




                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                           No. 20-12781
                     ____________________

DAVID SOSA,
                                                 Plaintiff-Appellant,
versus
MARTIN COUNTY, FLORIDA,
SHERIFF WILLIAM SNYDER,
of Martin County, Florida in an official capacity,
DEPUTY M. KILLOUGH,
individually,
DEPUTY SANCHEZ,
individually,
JOHN DOE MARTIN COUNTY DEPUTIES,


                                             Defendants-Appellees.
USCA11 Case: 20-12781        Date Filed: 01/04/2022    Page: 2 of 2




2                                                          20-12781

                    ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
             D.C. Docket No. 2:19-cv-14455-DMM
                    ____________________

Before WILLIAM PRYOR, CHIEF JUDGE, WILSON, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT
LUCK, LAGOA, AND BRASHER, CIRCUIT JUDGES.
BEFORE THE COURT:
        A judge of this Court having requested a poll on whether
this appeal should be reheard en banc, and a majority of the judges
of this Court in active service having voted in favor, the Court sua
sponte ORDERS that this appeal will be reheard en banc. The
panel’s opinion is VACATED.